Citation Nr: 0623176	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of copayment charges for medical 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 denial letter of the 
Department of Veterans Affairs (VA) Veterans Integrated 
Service Network (VISN) 9, the MidSouth Customer Accounts 
Center in Murfreesboro, Tennessee.  

The veteran was scheduled and failed to report for at least 
two travel Board hearings.  The most recent hearing request 
appears to have been cancelled in September 2005.  


FINDING OF FACT

The veteran's countable income exceeds the income threshold 
for medical benefits in the VA health care system without a 
copayment requirement.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a copayment requirement for 2002 have not been met. 
38 U.S.C.A. §§ 1710, 1722, 1722A, 5107 (West 2002); 38 
U.S.C.A. §§ 3.271, 3.272 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

From the evidence of record, the Board is unable to determine 
if the veteran is attempting to waive copayments for VA 
medical treatment or for prescription medications.  
Therefore, the Board will analyze the law pertaining to both 
medical treatment and prescription medications.  

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in 1521(b).  See 38 U.S.C.A. §§ 1503, 
1522, 1722.  

The record does not show that the veteran had been approved 
under title XIX of the Social Security Act or that he is in 
receipt of pension under section 1521.  

It is very important for the veteran to understand that, for 
the year 2002, the income threshold for a veteran with no 
dependents was $12,516.  VA ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part I, Change 41, Appendix B (November 4, 2002).  
Simply stated, if the veteran made more than $12,516 in 2002, 
entitlement to waiver of co-payment charges for medical 
benefits can not be found in this case.   

In determining income, all payments of any kind or from any 
source shall be included, unless specifically excluded.  38 
U.S.C.A. § 1503; 38 C.F.R. § 3.271. Certain expenses, 
including unreimbursed medical expenses, may be deducted from 
countable annual income during the 12-month period in which 
they were paid.  38 C.F.R. § 3.272.  

A November 2002 Financial Status Report indicates that the 
veteran did not have dependents and was receiving a monthly 
income of $1778.00.  He did not report any unreimbursed 
medical expenses.  The veteran's total annual income in 2002 
was determined to be $21,336, an amount in excess of the 
maximum annual rate of improved pension for a veteran with no 
dependents, which was $12,516 in 2002.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.21, 3.23 (2002); VA ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part I, Change 41, Appendix B 
(November 4, 2002).  The veteran's monthly living expenses in 
general, such a mortgage, food, etc., are not deducted from 
the total, as the veteran appears to indicate it should 
within his testimony before the VA.  It is important for the 
veteran to understand that whether or not the veteran's 
expenses are "reasonably" is not at issue. 

The fact that the veteran does not have the ability to repay 
debts does not provide a basis to find that he meets the 
requirements under 38 U.S.C.A. § 1722.  It is also important 
for the veteran to understand that it is the veteran's own 
financial statement that provides the basis to deny this 
claim. 

Accordingly, in a February 2003 denial letter, VA determined 
that the veteran's net income and net worth exceeded the 2002 
income limit and concluded that he did not meet the 
eligibility criteria for cost-free care.  

Under 38 U.S.C.A. § 1722A, the Secretary shall require a 
veteran to pay the United States a copayment for each 30-day 
supply of medication furnished such veteran on an outpatient 
basis for the treatment of a nonservice-connected disability 
or condition.  This copayment requirement does not apply to a 
veteran with a service-connected disability rated 50 percent 
or more or to a veteran whose annual income (as determined 
under section 1503) does not exceed the maximum annual rate 
of pension which would be payable to such veteran if such 
veteran were eligible for pension under section 1521. 38 
U.S.C.A. § 1722A(a)(1) and (3); 38 C.F.R. 
§ 17.110.  

The Board has already concluded that the veteran's income for 
2002 exceeds the maximum annual rate of pension which would 
be payable to him.  Additionally, the veteran does not have a 
service-connected disability rated at 50 percent or more.  He 
is currently 20 percent service connected for knee 
disabilities.  Therefore, the copayment requirement for 
prescription medications applies to the veteran.  

The veteran's representative argues that VA should apply the 
"equity and good conscience" provision in 38 C.F.R. 
§ 1.963(a) to the veteran's case.  38 C.F.R. § 1.963(a) 
provides that recovery of overpayments of benefits shall be 
waived in the absence of fraud, misrepresentation, or bad 
faith on the veteran's part and recovery of the overpayment 
would be "against equity and good conscience."  Id.  
However, that provision applies to recovery of an overpayment 
of benefits, as opposed to copayments for medical treatment 
or prescription medication.  Simply stated, in this case the 
veteran was not overpaid.  Therefore, the Board will not 
apply 38 C.F.R. § 1.963(a) to the veteran's case.  

For the reasons and bases set forth above, the Board finds 
that the law, and not the evidence, is dispositive.  The 
veteran's 2002 income, minus allowable exclusions, remains 
above the income threshold for eligibility for cost-free 
health care and prescriptions.  In view of the foregoing, the 
appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Duty to Notify and the Duty to Assist

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

Entitlement to waiver of copayment charges is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


